--------------------------------------------------------------------------------

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

ALTA DISPOSAL LTD.

20% SECURED NOTE

Due Date: June 1, 2014

CDN$330,000.00 Issue Date: March 3, 2013

                     FOR VALUE RECEIVED, Alta Disposal Ltd., an Alberta
corporation (the “Company”), hereby promises to pay to the order of 514742 B.C
LTD. or its assigns (the “Holder”) Three Hundred and Thirty Thousand Dollars
($330,000.00) (the “Principal”) when due, whether upon the Maturity Date (as
defined below) or otherwise (in each case in accordance with the terms hereof)
and to pay interest (“Interest”) on any outstanding Principal at the applicable
Interest Rate (as defined below), from the date set out above as the Issuance
Date (the “Issuance Date”) until the same becomes due and payable, whether upon
the Maturity Date otherwise (in each case in accordance with the terms hereof).
The Principal is comprehensive of the aggregate principal sum of Two Hundred and
Ninety-Three Thousand Dollars ($293,00 ) advanced by the Holder, Four Thousand
($4,000) in expenses incurred by the Holder, and third party commission of
Thirty-Three Thousand Dollars ($33,000) payable by the Holder to Forefront
Advisors.

                     1.                      Principal. Unless otherwise
provided herein, on the Maturity Date, the Company shall pay to the Holder an
amount in cash representing all outstanding Principal and accrued and unpaid
Interest (as defined below), if any. The “Maturity Date” shall be 90 days from
the Issuance Date. The Company may prepay any portion of the outstanding
Principal, accrued and unpaid Interest, if any, without penalty.

                     2.                      Transaction Fee. In addition to the
Principal, the Company shall pay to the Holder by the Maturity Date a
transaction fee (the “Transaction Fee”) of Six Thousand Six Hundred Dollars
($6,600) (being Two Percent (2%) of the Principal). The Transaction Fee shall be
non-interest bearing until the Maturity Date, whereupon it shall accrue interest
until paid at the Default Interest Rate (as define below).

                     3.                      Interest; Interest Rate. The
Interest Rate (the “Interest Rate”) on this Note shall be twenty percent (20%)
per annum, accruing from the Issuance Date, computed daily on the basis of a
365-day year and payable on the Maturity Date. Any portion of the Principal,
Transaction Fee and accrued Interest not paid when due hereunder shall bear
interest at the default interest rate (the “Default Interest Rate”) of forty
percent (40%) per annum accruing from the Maturity Date, computed daily on the
basis of a 365-day year. Interest shall be payable to the record holder of this
Note in cash.

1

--------------------------------------------------------------------------------

                     4.                      Default Penalty. If the Company
fails to pay any portion of the Principal, Transaction Fee, or Interest when due
hereunder, the Company shall pay to the Holder a default penalty (the “Default
Penalty”) of Eighty-Two Thousand Five Hundred Dollars ($82,500), being
twenty-five percent (25%) of the Principal. Any unpaid portion of the Default
Penalty not paid when due hereunder shall bear interest at the Default Interest
Rate until paid.

                     5.                      Manner of Payment. The payment of
Principal, Interest, of the Transaction Fee, or, if applicable, the Default
Penalty in respect this Note shall be paid by the Company to the Holder by wire
transfer of immediately available funds to an account or accounts designated by
Holder in writing. If any payment in respect of this Note is due on a day which
is not a Business Day, such payment shall be due on the next succeeding Business
Day. “Business Day” means any day other than a Saturday, Sunday or legal holiday
in the City of Vancouver.

                     6.                      Prepayment by Company. The Company
may prepay all or any portion of the Principal, Transaction Fee, or Interest at
any time prior to the Maturity Date, provided that this Note shall bear minimum
aggregate interest of Sixteen Thousand Two Hundred and Seventy Four Dollars
($16,274) (being 90 days interest accruing at the Interest Rate),
notwithstanding any prepayment of the Principal Amount.

                     7.                      Security. Payment of the principal
of, and interest on, this Note, is secured by all present and after acquired
property of the Company (the “Security”). The Company and the Holder shall
execute the General Security Agreement, annexed hereto as Exhibit A, which,
along with Section 8B of this Note, shall govern the release of the Security
upon an Event of Default (as defined below). The Company further agrees that it
will not transfer, assign, pledge or provide a negative pledge to any third
party with respect to the Security while the Note is outstanding.

                     8.                      Events of Default

                                               A.                The term “Event
of Default” shall mean any of the events set forth in this Section 8A (the term
“Company” for this purpose shall include all subsidiaries of the Company):

                                                                   i.                     
Non-Payment of Obligations. The Company shall default in the payment of the
Principal, Interest, or the Transaction Fee in respect of this Note, as and when
the same shall become due and payable, whether by acceleration or otherwise.

                                                                   ii.                     
Bankruptcy, Insolvency, etc. The Company shall:

                                                                              
        a)                      admit in writing its inability to pay its debts
as they become due;

2

--------------------------------------------------------------------------------

                                                                              
        b)                      apply for, consent to, or acquiesce in, the
appointment of a trustee, receiver, sequestrator or other custodian for the
Company or any of its property, or make a general assignment for the benefit of
creditors;

                                                                              
      c)                      in the absence of such application, consent or
acquiesce in, permit or suffer to exist the appointment of a trustee, receiver,
sequestrator or other custodian for the Company or for any part of its property
and that is not dismissed within sixty (60) days;

                                                                              
        d)                      permit or suffer to exist the commencement of
any bankruptcy, reorganization, debt arrangement or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution, winding up or
liquidation proceeding, in respect of the Company, and, if such case or
proceeding is not commenced by the Company or converted to a voluntary case,
such case or proceeding is consented to or acquiesced in by the Company or
results in the entry of an order for relief; or

                                                                              
         e)                      take any corporate or other action authorizing
any of the foregoing.

                                               B.                      Action
Upon Default; Consent to Judgment. If any Event of Default described in Section
8A above shall occur, the entire Principal Amount and any Interest due under
this Note shall become due and payable immediately at the election of the
Holder. Upon default of any of the obligations set forth in this Note, the
Company and the Holder, authorize and empower any attorney, Justice of the
Peace, or Clerk of Court of Record in any of the jurisdictions in which the
makers or endorsers reside, work or own property in the Province of British
Columbia, or in any other jurisdiction, to enter judgment by confession against
such makers and endorsers, jointly and severally, in favor of the Holder or its
assigns, for (i) the release of the Security; or (ii) the full amount due plus
all costs of collection, including without limitation court costs and reasonable
attorney's fees. The Company expressly waives any summons or other process,
consents to immediate execution of said judgment, and expressly waives benefit
of all exemption laws and presentment, demand, protest, and notice of maturity,
and/or protest, and also waives benefit of any other requirements necessary to
hold each of them liable as makers and endorsers.

9.                      Miscellaneous.

                                               A.                      Parties
in Interest. All covenants, agreements and undertakings in this Note binding
upon the Company or the Holder shall bind and inure to the benefit of the
successors and permitted assigns of the Company and the Holder, respectively,
whether so expressed or not.

                                               B.
                     Construction; Headings. This Note shall be deemed to be
jointly drafted by the Company, the Holder and the Security Holder, and shall
not be construed against any person as the drafter hereof. The headings of this
Note are for convenience of reference and shall not form part of, or affect the
interpretation of, this Note.

                                               C.                      Notices.
All notices, demands, consents, requests, instructions and other communications
to be given or delivered or permitted under or by reason of the provisions of
this Agreement or in connection with the transactions contemplated hereby shall
be in writing and shall be deemed to be delivered and received by the intended
recipient as follows: (i) if personally delivered, on the Business Day of such
delivery (as evidenced by the receipt of the personal delivery service), (ii) if
mailed certified or registered mail return receipt requested, two (2) Business
Days after being mailed, (iii) if delivered by overnight courier (with all
charges having been prepaid), on the Business Day of such delivery (as evidenced
by the receipt of the overnight courier service of recognized standing), or (iv)
if delivered by facsimile transmission or other electronic means, including
email, on the Business Day of such delivery if sent by 6:00 p.m. in the time
zone of the recipient, or if sent after that time, on the next succeeding
Business Day. If any notice, demand, consent, request, instruction or other
communication cannot be delivered because of a changed address of which no
notice was given, or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:

3

--------------------------------------------------------------------------------

  If to the Company, to: Alta Disposal Ltd.     200 N. Hayden Road, Suite 235,  
  Scottsdale, Arizona 858251     Attention: Alex Walsh, Chief Executive Officer
    Telephone No.: (800) 508-6149     Facsimile No.: (480) 641-4794         With
copies to: MacDonald Tuskey     4th Floor - 570 Granville Street     Vancouver
BC V6C 3P1     Attn: Robert Galletti     Telephone No.: (604) 689-1022    
Facsimile No.: (604) 681-4760               If to the Holder, to: 514742 B.C LTD
          Coquitlam, British Columbia V3C 3P5     Attention: Wan Jung     2956
Starlight Way     With copies to: McMillan LLP     Royal Centre, 1055 W. Georgia
Street, Suite 1500     PO Box 11117     Vancouver, BC V6E 4N7   Attn: Grant
Wong       Telephone No.: (604)691.6848     Facsimile No.: (604) 893.7627

4

--------------------------------------------------------------------------------

                                               D.
                     Cancellation. After all Principal, accrued Interest and
other amounts at any time owed on this Note have been paid in full, this Note
shall automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.

                                               E.                      Governing
Law; Jurisdiction; Severability; Jury Trial. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the Province of Alberta, without giving effect to any choice of
law or conflict of law provision or rule (whether of the Province of Alberta or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the Province of Alberta. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the Province of Alberta, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company's obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.

                                               F.                      No
Waiver. No delay in exercising any right hereunder shall be deemed a waiver
thereof, and no waiver shall be deemed to have any application to any future
default or exercise of rights hereunder.

                                               G.                     
Modification and Severability. If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
If any such provision is not enforceable as set forth in the preceding sentence,
the unenforceability of such provision shall not affect the other provisions of
this Warrant, but this Warrant shall be construed as if such unenforceable
provision had never been contained herein.

                                               H.                      Currency.
All references to currency hereunder shall be in Canadian Dollars.

5

--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6

--------------------------------------------------------------------------------

                     IN WITNESS WHEREOF, this Note has been executed and
delivered on the date specified above by the duly authorized representative of
the Company.

COMPANY:     Alta Disposal Ltd.             By:   [sign1.jpg]   Alex Walsh  
Chief Executive Officer

7

--------------------------------------------------------------------------------


EXHIBIT A   [GSA]

8

--------------------------------------------------------------------------------